Citation Nr: 0308291	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  92-10 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for the purpose of accrued benefits.

2.  Entitlement to service connection for a skin disorder for 
the purpose of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 
1151 (West 2002).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In September 1990, the RO denied the claims of 
entitlement to service connection for PTSD and for a skin 
disorder.  The veteran perfected appeals with both of these 
decisions.  In July 1991, the veteran died during the 
pendency of the appeal.  In September 1991, the appellant 
indicated that she wished to continue the claims for the 
purpose of accrued benefits.

In October 1991, the RO denied the claim of entitlement to 
service connection for the cause of the veteran's death. 

The issues of entitlement to service connection for PTSD and 
for a skin disorder for the purposes of accrued benefits were 
originally before the Board in October 1991 at which time 
they were remanded to the RO for additional development.  

In February 1994 the Board remanded this case to the RO for 
additional development.  

In April 1995 the appellant provided oral testimony before 
the undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.

In October 1999 the appellant provided oral testimony at a 
travel board hearing before the undersigned Veterans Law 
Judge at the RO, a transcript of which has been associated 
with the claims file.

In March 2000 the Board remanded this case to the RO for 
additional development and for consideration of the raised 
issue of entitlement to compensation benefits for the cause 
of the veteran's death pursuant to the provisions of 38 
U.S.C.A. § 1151.  

In October 2000 the RO denied entitlement to Dependency and 
indemnity Compensation (DIC) benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  

The Board notes that the appellant was previously represented 
by a private attorney.  In a letter dated in May 2002 
(remailed in August 2002 at new address of record), the 
appellant was notified that VA had revoked her previous 
private attorney's authority to represent VA claimants.  The 
appellant was informed that she could represent herself, 
appoint an accredited service organization, or appoint a 
different private attorney.  The appellant has not responded 
and therefore, as indicated in the May 2002 letter, the Board 
assumes that the appellant wants to represent herself and 
will resume review of his appeal.

The Board notes that the issues of entitlement to service 
connection for a skin disorder for the purpose of accrued 
benefits, entitlement to service connection for the cause of 
the veteran's death, and entitlement to DIC benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 will be addressed in 
the remand section of the decision.  


FINDINGS OF FACT

1.  During service, the veteran did not engage in combat with 
the enemy.

2.  There is credible supporting evidence of an inservice 
stressor upon which to base the diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service for the purpose of 
accrued benefits.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show treatment for nervousness in 
June 1970.  A March 1976 examination for separation from 
service shows the veteran complained of nervous trouble.  A 
psychiatric examination was normal.  

Service personnel records show the veteran served in Vietnam 
from August 1968 to September 1970.  His military 
occupational specialty was that of lineman.  His awards and 
decorations include the Vietnam Service Medal, Meritorious 
Unit Citation, and Republic of Vietnam Gallantry Cross with 
Palm.  He was shown to have participated in several 
Counteroffensive actions.

Private medical records reveal treatment for depression in 
1989.

An April 1990 VA psychiatric examination report shows the 
veteran reported having served in Vietnam for a period of 
approximately 24 months.  He stated that he served with the 
40th Signal Battalion performing construction type work.  


He noted they were stationed near "Quin Nhon" in the "Phu 
tai Valley".  He reported that he was exposed to a lot of 
mortar and sniper fire.  He denied participating in any hand 
to hand combat.  He noted having seen a baby killed by the 
enemy.  He reported having picked up dead bodies and having 
placed them on a truck.  He noted that a close friend, FW had 
been killed, although he did not witness the event.  

The examiner noted that it was difficult to get more 
stressors from this individual in the time frame allotted for 
the examination.  Diagnoses were PTSD, chronic, delayed and 
major depression.  

In response to an attempt to verify the veteran's claimed 
stressors, in August 1990 a report was received from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
formerly U.S. Army & Joint Services Environmental Support 
Group (ESG).  

The veteran's unit histories enclosed therewith documented 
significant exposure to enemy fire while working in a combat 
zone by the veteran's organizational unit while he was in 
Vietnam, although his individual participation in combat 
activities was not specifically documented.  

It was noted that all U.S. installations in Vietnam were 
within enemy rocket range and most were within mortar range.  
It was uncommon for a veteran to have served in Vietnam 
without having been rocketed or mortared during that time.  
It was noted that a PTSD claim must be put in the context of 
the personal involvement of the veteran.  It was noted that 
U.S. Army Casualty files did not list an FW.  Also noted was 
that the veteran's unit did not participate in grave 
registration.  




During the veteran's lifetime he attended a hearing in March 
1991 regarding the issue of entitlement to service connection 
for PTSD.  He reported experiencing a lot of fear during 
sniper and rocket attacks in Vietnam.

In July 1991, the veteran died during the pendency of the 
appeal.  In September 1991, the appellant indicated that she 
wished to continue the claim of entitlement to service 
connection for PTSD for the purpose of accrued benefits.

In April 1995 the appellant attended a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.  

In October 1999 the appellant was afforded a Travel Board 
hearing at the RO before the undersigned.  The hearing 
transcript is on file.  At that time, the appellant testified 
that when she first met the veteran in 1973, she probably 
noticed that he was under emotional distress.  She noted that 
he remained under continued emotional distress due to Vietnam 
combat service until his death 1991.  


Criteria

Periodic monetary benefits to which a person was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death (i.e., 
accrued benefits), and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement, shall 
upon the death of such person be paid to specified 
individuals. In all other cases, only so much of the accrued 
benefits may be paid as may be necessary to reimburse the 
person who bore the expense of the last sickness and burial.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.




Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 1110, 1131 (West 2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997). 

The diagnosis of PTSD must comply with the criteria set forth 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, of the American Psychiatric Association (DSM-
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 
(2002).  

The evidence required to support the occurrence of an in-
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy'. . . . Where . 
. . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in- service 
stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2001) (effective March 7, 1997).  That 
amendment implemented the Cohen decision, which that had held 
that 38 C.F.R. § 3.304(f) did not adequately reflect the law 
of the governing statute, 38 U.S.C.A. § 1154(b).  The 
effective date of the amendment was March 7, 1997, the date 
the Cohen decision was issued by the CAVC.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. 
Morton v. Gober , 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

Importantly, the record shows that in a letter dated in 
December 2002 the Board, respectively, gave notification and 
consideration of the VCAA with respect to this appellant's 
claim.  The appellant failed to respond.

Notice by VA sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised her of 
her responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

The record presently consists of the veteran's service 
medical and personnel records, unit activities in Vietnam, 
private and VA medical records with special pertinent VA 
psychiatric examination report, RO hearing transcripts in 
1991 and 1995, and a hearing transcript pertinent to 
testimony given by the appellant at a Travel Board hearing at 
the RO in October 1999 before the undersigned.  In light of 
the above, the Board finds that the duties to notify and to 
assist have been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to her claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002))' 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  Lastly, while this is a case in which the VCAA has 
been applied in the first instance, there is no prejudice 
demonstrated to the appellant's claim in light of the 
favorable decision cited below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown , 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Service connection for PTSD for the purpose of Accrued 
Benefits

The Board is not directly questioning the diagnosis of PTSD 
in this claim.  However, by law, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353 (1998) (Board must make 
a specific finding as to whether the veteran engaged in 
combat).  

If the claimed stressor is not combat related, the veteran's 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence from any source that 
corroborates the veteran's testimony or statements.  YR v. 
West, 11 Vet. App. 393, 397 (1998); Cohen, 10 Vet. App. at 
147. 

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of the 
controlling regulation, there must be credible supporting 
evidence that the claimed inservice stressor(s) actually 
occurred. 
38 C.F.R. § 3.304(f).  The question of whether the veteran 
was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

The existence of an event alleged as a stressor that results 
in PTSD (though not the adequacy of the alleged event to 
cause PTSD) is an adjudicative, not a medical determination.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).

The CAVC has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in-
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997. 64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides: Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

The record contains medical evidence showing that the veteran 
has been diagnosed with PTSD based on his exposure to rocket 
and sniper fire while working as a lineman during a 24 month 
extended tour of duty in Vietnam.  Importantly, there is 
information contained in his 201 file that he participated in 
several counteroffensive actions.  

Service connection for PTSD requires a link between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.  The 
veteran's statements are not sufficient by themselves to 
establish that a claimed stressor occurred.

The veteran has recited specific stressors, which appear 
unverified by USASCRUR.  However, it was pointed out that all 
U.S. installations in Vietnam were within enemy rocket range 
and most were within mortar range.  Therefore, it was 
uncommon for a veteran to have served in Vietnam without 
having been rocketed or mortared during that time.  

Significantly, the Board recognizes that the veteran's unit 
histories documented and verified that his organizational 
unit was exposed to significant enemy fire in a combat zone 
while he was in Vietnam, although his individual 
participation in combat activities was not specifically 
documented.  

In regard to the verification of PTSD stressors, the CAVC has 
recently held that the fact that a veteran was stationed with 
a unit that was present while attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks.  

In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The CAVC has also held 
that although a noncombat veteran's testimony alone is 
insufficient proof of a stressor, there need not be 
corroboration of every detail.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996); Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

In the present case, there is independent evidence, as noted 
by the veteran's unit activity, of exposure to combat action 
in Vietnam by the veteran's unit during his presence in the 
area.

In light of all of the foregoing evidence, the Board is 
compelled to conclude that the veteran's alleged in-service 
stressors have been sufficiently verified with independent 
evidence.  Therefore, as the medical evidence demonstrates, 
there is a diagnosis of PTSD related to traumatic experiences 
during his expanded Vietnam tour, and such experience have 
been sufficiently and independently verified.  


Having found sufficient evidence in the record to satisfy the 
requirements of 38 C.F.R. § 3.304(f), the Board finds that 
the evidentiary record support a grant of entitlement to 
service connection for PTSD for the purpose of accrued 
benefits.


ORDER

Entitlement to service connection for PTSD for the purpose of 
accrued benefits is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In light of the recent grant of service connection for PTSD 
for the purpose of accrued benefits, the RO must readjudicate 
the issue of entitlement to service connection for the cause 
of the veteran's death for due process purposes.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Also, the Board notes that the issues of entitlement to 
service connection for a skin disability for the purpose of 
accrued benefits and entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1151 remain, unresolved.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
additional development to include a VA medical opinion are 
needed to supplement the record with respect to such issues.  
Id.

The Board further notes, that in a statement received in May 
1995, the appellant's previous representative reported he was 
enclosing an affidavit from KJ, MD which allegedly links 
exposure to herbicides to the veteran's skin disorders.  A 
copy of the affidavit has not been associated with the claims 
files.  

Such an affidavit, if specific to the veteran's 
symptomatology, could be dispositive of the claim of 
entitlement to service connection for a skin disorder for the 
purpose of accrued benefits.  The Board finds the appellant 
should be contacted to obtain a copy of the physician's 
affidavit.

VA medical records show treatment for service-connected PTSD 
and depression.  Medical records from VA medical Center in 
White River show the veteran was admitted late on July 23, 
1991 due to tricyclic overdose in a suicide attempt.  
Resuscitative attempts were unsuccessful and the veteran 
apparently had a grand mal seizure and ventricular 
fibrillation.  He was pronounced dead on July 24, 1991 at 
1:35 a.m.  

The Board notes that in fulfilling the statutory duty to 
assist, the RO should arrange for appropriate VA medical 
specialists to review the veterans claims file in order to 
provide pertinent opinions regarding pertinent issues on 
appeal.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claims, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard the RO should contact the 
appellant in attempt to obtain a copy of 
an affidavit from KJ, MD, which allegedly 
links exposure to herbicides to the 
veteran's skin disorders.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file the 
requested affidavit.

2.  The RO should arrange for a VA 
dermatologist or other available 
appropriate specialist including on a fee 
basis, if necessary, to review the 
veteran's claims file for the purpose of 
ascertaining the etiology of the chronic 
skin disability noted on the April 1990 
VA dermatologic examination report.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to review of the claims file and 
issuance of the medical opinion.  The 
reviewer must annotate the medical 
opinion that the claims file was in fact 
made available for review in conjunction 
review of the record and issuance of the 
opinion.



Specifically, the medical specialist 
should express an opinion as to whether 
it is at least as likely as not that the 
veteran's skin disability(ies) as noted 
on the April 1990 VA dermatologic 
examination is/are etiologically related 
to the skin symptoms noted in service, or 
in the alternative, related to exposure 
to Agent Orange in Vietnam.  

If any skin disability is considered to 
have preexisted service, the examiner 
should opine as to whether the preservice 
skin disability was aggravated in service 
beyond natural progress.  A complete 
rationale for the opinions given should 
be provided.

3.  The RO should arrange for a VA 
specialist in psychiatry including on a 
fee basis if necessary for the purpose of 
determining whether service-connected 
PTSD constituted a principal or 
contributory cause of the veteran's 
death.  

In the alternative the medical specialist 
should express an opinion as to whether 
the proximate cause of the veteran's 
death was due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing VA 
hospitalization, medical or surgical 
treatment, or an event not reasonably 
foreseeable.  A complete rationale for 
the opinions given should be provided.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to review of the claims file and 
issuance of the medical opinion.  

The examiner must annotate the medical 
opinion report that the claims file was 
in fact made available for review in 
conjunction with review of the record and 
issuance of the opinion.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed, and if not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for a skin disability 
for the purpose of accrued benefits, 
entitlement to service connection for the 
cause of the veteran's death and 
entitlement to DIC benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



